Citation Nr: 1625869	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-46 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318, to include the theory of whether clear and unmistakable error (CUE) was committed in an October 26, 2004 rating decision in its assignment of an effective date of May 3, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care.  



REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to September 1954.  The Veteran died in July 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is now with the RO in Pittsburgh, Pennsylvania.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, while the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is not numerically listed on the title page of the September 2013 rating decision (in addition to the listed issue of service connection for the cause of the Veteran's death), the RO explicitly denied DIC benefits under the provisions of 38 U.S.C.A. § 1318 in the "Reasons for Decision" section.  

In the February 2014 Notice of Disagreement, the appellant, through the representative, indicated that the issue of disagreement was "Entitlement to DIC."  Consistent with the September 2013 rating decision and the February 2014 Notice of Disagreement, the RO readjudicated the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 in the "Reasons and Bases" section of the December 2015 Statement of the Case.  That same month, the appellant submitted a Substantive Appeal, via VA Form 9, indicating her desire to appeal all the issues listed in the December 2015 Statement of the Case.  As such, given the clear initial adjudication of the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, a Notice of Disagreement as to that issue (DIC), a readjudication of the issue in the "Reasons and Bases" section of the December 2015 Statement of the Case, and the December 2015 Substantive Appeal that perfected the issue, the Board finds that the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is also currently on appeal and before the Board at this time.

In addition, the Board will bifurcate the cause of death issues and remand the claims of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 
23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In March 2016, the Board received additional evidence from the appellant, through the representative, which was not considered by the AOJ.  Specifically, new arguments from the representative regarding the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 were submitted in March 2016, after the December 2015 Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issues on appeal was received in December 2015; accordingly, the new 38 U.S.C.A. § 7105(e) is applicable to this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issues of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2011; and the appellant, who is the Veteran's surviving spouse, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in August 2012.

2.  At the time of the Veteran's death in July 2011, he was service connected for contusion residuals of the thoracic lumbar spine (a back disability) rated as 40 percent disabling, from November 25, 2002, and cold injury residuals of the bilateral lower extremities rated as 30 percent disabling, each, from December 30, 1998; the Veteran was entitled to a total disability rating based on individual unemployability (TDIU) from May 3, 2004.

3.  The Veteran was not rated totally disabled due to service-connected disability, or due to unemployability, for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty, and did not die more than five but less than ten years after separation from service, nor would he have been in receipt of such compensation in either case but for clear and unmistakable error in a prior decision, which has not been established here.

4.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004; VAOPGCPREC 2-2004.  As discussed below, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted as a matter of law.  Because the law, and not the facts, is dispositive of the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

DIC Benefits Under 38 U.S.C.A. § 1318

The appellant, in pertinent part, seeks entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  The Veteran was discharged from service in September 1954 and died in July 2011.  At the time of the Veteran's death, he was service connected for contusion residuals of a the thoracic lumbar spine rated as 40 percent disabling, from November 25, 2002, and cold injury residuals of the bilateral lower extremities rated as 30 percent disabling, each, from December 30, 1998; the Veteran was entitled to a TDIU from May 3, 2004.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.

In short, the only possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met but for clear and unmistakable error (CUE) in a previous decision; or 
(3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in September 1954 and died in July 2011, over five decades following his retirement from active service.  Also noted above, while the Veteran was granted a total disability rating based on individual unemployability, the effective date was on May 3, 2004 (i.e., a little over seven years prior to his death).  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.

The next question is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The appellant, through the representative, asserted in a March 2016 submission that there was CUE in the October 26, 2004 rating decision that granted a TDIU, which did not assign an earlier effective date for the TDIU prior to May 3, 2004.  The appellant contended that the Veteran's service-connected disabilities had increased in severity prior to May 3, 2004, and that the Veteran was unemployable prior to this date.  Specifically, the appellant argued that there were unadjudicated, pending claims for a TDIU prior to July 11, 2001 (i.e., at least 10 years prior to the date of the Veteran's death), and that, because there were unadjudicated pending TDIU claims prior to July 11, 2001, the RO incorrectly applied 38 C.F.R. § 3.400(o) and erred in assigning an effective date of May 3, 2004 for the award of a TDIU in the October 26, 2004 rating decision.  

More specifically, the appellant contended that the effective date for the award of a TDIU should be 1) December 30, 1998 under 38 C.F.R. § 3.400(o), when entitlement to a TDIU arose (i.e., when the Veteran was unemployed and met the schedular percentage requirements for a TDIU); 2) September 20, 1999, when the Veteran submitted a claim for an increased rating for the service-connected back disability, which also included a part and parcel claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009); or 3) January 13, 2000, the date of a rating decision wherein the RO indicated that the "Veteran should be afforded the opportunity to file for individual unemployability," which constituted an informal or inferred claim for a TDIU.  If the effective date of the award of a TDIU is any one of these three contended dates, the appellant argued that the Veteran would have been entitled to receive compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, thus qualifying the appellant for DIC benefits under the provisions of 38 U.S.C.A. § 1318.

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).  VA regulations (including at the time the RO adjudicated the October 2004 rating decision) provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2004).  The exception to this general rule is that the effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2004).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p) , 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

Turning to the appellant's first contention that the effective date for the award of a TDIU should be December 30, 1998 under 38 C.F.R. § 3.400(o), when entitlement to a TDIU arose (i.e., when the Veteran was unemployed and met the schedular percentage requirements for a TDIU), the Board does not find this argument satisfies a finding of CUE in the October 2004 rating decision.  Not only must the appellant show that entitlement to a TDIU arose on December 30, 1998, she must also demonstrate that either 1) December 30, 1998 is later than the date of receipt of the claim for a TDIU; or 2) identify a claim for a TDIU that was received within one year from December 30, 1998.  See 38 C.F.R. § 3.400(o) (2004) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).  Here, the appellant makes no such arguments and has solely contended that December 30, 1998 should be the TDIU effective date by mere virtue of the claimed finding that the Veteran was entitled to a TDIU as of that date (December 30, 1998).

The appellant next contends that September 20, 1999 should be the effective date for the award of a TDIU, when the Veteran submitted a claim for an increased rating for the service-connected back disability.  Specifically citing Rice, the appellant argued that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather is either as part of the initial adjudication of a service connection claim or as part of a claim for increased compensation.  See Rice v, 22 Vet. App. at 453-54.  

Importantly however, in Rice, the Court referenced holdings from the Federal Circuit.  Specifically, in Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009), the Federal Circuit held that "a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."  This statement of the law is consistent with and reiterated the Federal Circuit's earlier decision in Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001), involving the assignment of an initial disability rating, which reversed the Court's holding that the appellant failed to make "a claim for TDIU" and held that consideration of TDIU is required once "a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability;" see also Bernklau v. Principi, 291 F.3d 795, 799 (Fed.Cir. 2002) (discussing a request for TDIU in the context of a claim for increased compensation for an already service-connected disability).  In short, there must be some evidence of unemployability in addition to the claim for an increase in disability.

In this case, the record does not reveal evidence of unemployability or a contention of unemployability that may be considered part and parcel of the September 20, 1999 claim for an increased rating for the back disability.  While the November 1999 VA examination indicated that the Veteran retired at the age of 59 from the city police department, there was no indication that the Veteran was rendered unemployable due to the service-connected disability.  As such, the September 20, 1999 claim for an increased rating for the service-connected back disability is not also an unadjudicated, pending claim for a TDIU.

As to the appellant's contention that a January 13, 2000 rating decision contained an informal or inferred claim for a TDIU as a result of the rater's statement in the January 2000 rating decision that the "Veteran should be afforded the opportunity to file for individual unemployability," the Board notes that the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Here, the statement by the RO's rater in the January 2000 rating decision (following the grant of service connection for bilateral lower extremity cold injury residuals) that the "Veteran should be afforded the opportunity to file for individual unemployability" does not demonstrate an intent on the part of the Veteran to apply for benefits, and the January 2000 rating decision is not considered an informal or inferred claim for a TDIU.  

As distinguished from Rice v, 22 Vet. App. at 453-54, neither does the statement in the January 2000 RO rating decision that the Veteran should be afforded the opportunity to file for individual unemployability indicate there is evidence suggestive that the Veteran's service-connected disabilities (bilateral lower extremity cold injury residuals and thoracic-lumbar spine disability) rendered him unable to obtain or maintain substantially gainful employment so as to raise an informal claim (for TDIU).  The January 2000 RO rating decision statement that the Veteran should be afforded the opportunity to file for individual unemployability is recognition that the service-connected disabilities upon which a TDIU could be claimed had changed, now that the bilateral lower extremity cold injury residuals had been service connected, and is recognition that as a result of the rating decision the Veteran met the schedular combined rating criteria (under 38 C.F.R. § 4.16(a)) to be eligible to claim TDIU on that basis.  The RO rating decision, a copy of which was being sent to the Veteran, served as a form of notice to the Veteran that he was now eligible to file for a TDIU; the rating decision statement still indicated to the Veteran that he would need to file for the TDIU benefit.  The RO decision could have, but did not, advise the Veteran that an informal claim for TDIU already had been raised by the evidence.  

Following the January 2000 rating decision, it was still up to the Veteran to file the claim for TDIU, and expressly (or impliedly by claiming TDIU) to assert unemployability due to service-connected disabilities.  Eligibility to file a claim for TDIU under 38 C.F.R. § 4.16(a) (combined rating percentages are met) is not an automatic claim for TDIU.  There needed to be an additional assertion of unemployability due to the service-connected disabilities or suggestion from the evidence of record that the unemployability may be due to the service-connected disabilities.  See Rice.  The evidence of record at the time of the January 2000 regarding reasons for the Veteran not working was that the Veteran had "retired" at age 59 from the city police department; there is no suggestion from that reference in a medical history that the retirement was caused by service-connected disabilities to raise an informal claim for TDIU.  

For these reasons, the Board does not find CUE in the October 26, 2004 rating decision grant of a TDIU effective May 3, 2004 that would have resulted in the Veteran's disability being continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  In short, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met, including on the theory of whether CUE was committed in the October 26, 2004 rating decision.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellants' claim must be denied for lack of legal merit.  See Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

The appeal for DIC benefits under 38 U.S.C.A. § 1318, being without legal merit, is denied.


REMAND

Cause of Death Claims

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeals of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

A Certificate of Death documents that the Veteran died in July 2011.  The immediate cause of death was hypoxic respiratory failure, and the death certificate lists his death as due to malignant pleural effusions, with the underlying cause of death as non-small cell lung cancer.

During the Veteran's lifetime, service connection had been established for contusion residuals of the left low thoracic lumbar region, cold injury residuals of the left lower extremity, and cold injury residuals of the right lower extremity.  At the time of his death, a total (100 percent) rating had been granted based on a TDIU.

Cause of the Veteran's Death Under 38 U.S.C.A. § 1310

In a December 2015 Report of Contact, the appellant, through her representative, clarified that the cause of the Veteran's death under 38 U.S.C.A. § 1310 is warranted on the basis that the Veteran's death was partially attributable to the service-connected bilateral lower extremity residuals of cold weather injury.  In this regard, all other theories for cause of the Veteran's death under 38 U.S.C.A. § 1310, including herbicide exposure, have been explicitly abandoned.  See December 2015 Report of Contact; see also 38 C.F.R. § 20.204 (2015).

In a December 2015 VA medical opinion, the VA examiner opined that the service-connected residuals of bilateral lower extremity cold weather injuries did not contribute substantially or materially to the Veteran's death.  Although the VA examiner noted the bilateral lower extremity symptoms, the VA examiner did not provide an explanation as to why these symptoms would not substantially or materially contribute to the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, an addendum medical opinion is necessary in determining the relationship, if any, between the service-connected residuals of bilateral lower extremity cold weather injuries and the Veteran's death.

Cause of the Veteran's Death Under 38 U.S.C.A. § 1151

In a December 2015 VA medical opinion, the VA examiner noted the history regarding the Veteran's underlying cause of death, lung cancer.  In particular, the VA examiner indicated that a computed tomography (CT) chest scan from June 2009 showed the presence of an 8 millimeter left upper lobe nodule that was not called in the impression.  A chest x-ray, dated September 8, 2009, showed a left upper lobe 8 millimeter nodule, but there is no apparent follow-up on that result anywhere in the record.  The VA examiner further noted that the Veteran was seen at a later date by his primary care physician, but no mention of the left upper lobe nodule was seen in that note.  The next imaging study of the lungs was a June 10, 2010 CT scan that revealed interval growth of the prior left upper lobe nodule as it was then sixteen millimeters in size.  The VA examiner indicated that it was this (June 2010) study that led to further evaluation of the nodule in the left upper lobe and the diagnosis of lung cancer on the biopsy, dated June 30, 2010.  The December 2015 VA examiner opined that "the diagnosis [of lung cancer] could have been made as much as a year earlier [in June 2009]."

Significantly, while the December 2015 VA examiner concluded that the lung cancer diagnosis could have been made earlier, he did not opine as to whether additional disability or death was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to diagnosis and treatment of the lung cancer, and if so, whether such additional disability or death was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  As such, an additional medical opinion is necessary to assist in determining whether there was any additional disability or fault on the part of VA.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the issues of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Other than the internist who provided the December 2015 VA medical opinion, request that a physician with expertise in oncology, if possible, review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report.  Specifically, direct the VA examiner's attention to the June 2009 CT chest scan, the September 2009 chest x-ray, and the June 2010 CT scan of the Veteran's lungs.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals from cold injury of the left and right lower extremities were the immediate or underlying cause of death or were etiologically related to the Veteran's death?

b) Is it at least as likely as not (50 percent or greater
probability) that the service-connected residuals from cold injury of the left and right lower extremities contributed substantially or materially to the cause of the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death?

c) Is it at least as likely as not (50 percent or greater probability) that VA failed to timely diagnose the Veteran's lung cancer prior to June 2010, in light of the CT and X-ray results (dated in June 2009 and September 2009, respectively)?

In rendering this opinion, the VA examiner should address 1) the June 2009 chest CT scan revealing an 8 millimeter left upper lobe nodule; 2) the September 2009 chest x-ray revealing an 8 millimeter left upper lobe nodule; and 3) the December 2015 VA examiner's statement that "the diagnosis [of lung cancer] could have been made as much as a year earlier [in June 2009]."

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's death was proximately caused by an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  If the determinations remain adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


